Citation Nr: 0926459	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from June to November 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which the RO granted service connection 
for PTSD and assigned a 30 percent rating.  In May 2008, the 
Veteran testified at a videoconference Board hearing before 
the undersigned Acting Veterans Law Judge.  

In July 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

Unfortunately, for the reasons explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In its July 2008 remand, the Board directed the RO/AMC to 
schedule the Veteran for a VA social and industrial survey.  
Unfortunately, a review of the claims file shows that a VA 
social and industrial survey was not obtained.  

As the Board noted in its July 2008 remand, there are 
significant contradictions regarding the Veteran's PTSD 
symptoms, including assertions made at a Vet Center 
evaluation in May 2008, his May 2008 Board hearing testimony, 
and statements made at examinations in August 2004 and July 
2008.  The Veteran provided more conflicting statements about 
his PTSD symptoms at his most recent VA examination in 
October 2008.  The VA examiner in October 2008 did not 
discuss these contradictions in his examination report, 
however, despite the Board's remand instructions to review 
the claims file and the VA examiner's statement in the 
examination report that the claims file was reviewed.  

Specifically, the Veteran asserted at the October 2008 VA 
examination that he hunted by himself whereas in May 2008 he 
submitted a lay statement from a friend who stated that he 
and the Veteran had hunted together for 15 years.  At the 
October 2008 VA examination, the Veteran also asserted that 
he had no friends and no close friends whereas his friend had 
indicated in May 2008 that he considered himself to be best 
friends with the Veteran.  The Board observes that the fact 
that the Veteran submitted a lay statement from his friend in 
May 2008 suggests that he endorsed the content of that 
statement.  The May 2008 lay statement also contradicts the 
Veteran's assertion of a very high level of self-isolation at 
his October 2008 VA examination.  The Veteran also denied 
drug or alcohol abuse at the October 2008 VA examination, 
although the VA examiner noted that there was a diagnosis of 
alcohol abuse in 2006.  The Board also observes that the May 
2008 Vet Center evaluation indicated that the Veteran 
suffered from substance abuse.  The May 2008 Vet Center 
evaluation also indicated the Veteran's report of his recent 
loss of several close family members as contributing to his 
current mental state.  The Veteran reported no such history 
at his October 2008 VA examination, however.  

The Veteran stated in October 2008 that he had increasing 
difficulties with coworkers and his supervisor at work as 
well as more and more missed days from work in 2002 due to 
his PTSD which led to his retirement.  Previously, however, 
the Veteran had reported in August 2004 that he had not lost 
any time from work over his 30 years of employment with his 
former employer due to his PTSD.  And, at an August 2003 VA 
examination, the Veteran had reported that he had had good 
relations with his supervisor and co-workers while he was 
employed.  These contradictions also are not reflected in the 
October 2008 VA examination report.  

The Board specifically requested a social and industrial 
survey to clarify the nature of the Veteran's functioning in 
light of the apparent unreliability of his reported 
occupational and social history and alleged PTSD symptoms.  
The failure of the RO/AMC to obtain the requested social and 
industrial survey, along with the failure of the VA examiner 
to discuss the Veteran's contradictory statements concerning 
his PTSD symptoms in October 2008, renders the October 2008 
VA examination report inadequate for rating purposes.  See 
38 C.F.R. § 4.2.  The Veterans Court has held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Moreover, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  

In Stegall v. West, 11 Vet. App. 268 (1998), the Veterans 
Court held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  It was error for the RO/AMC to re-certify 
this appeal to the Board in May 2009 without complying with 
the July 2008 remand instructions.  Given this error, another 
remand is required.

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for PTSD since July 2008.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.  

2.  As requested in the Board's July 2008 
remand, ask the Veteran to provide 
appropriate authorization and contact 
information for his prior employer(s) so 
that a work history might be obtained from 
them.  A copy of any response(s) should be 
included in the claims file.

3.  As also requested in the Board's July 
2008 remand, schedule the Veteran for a VA 
social and industrial survey.  The claims 
folder must be made available to the 
examiner for review.  (The Board notes 
that a VA psychological examination is not 
an acceptable substitute for a social and 
industrial survey.)  A detailed work 
history should be obtained from the 
Veteran.  The examiner should address the 
Veteran's levels of occupational and 
social functioning.  To the extent 
possible, the examiner should comment on 
the degree of social and industrial 
impairment which the Veteran experiences 
as a result of his PTSD.  

The examiner is advised to review and 
comment on the Veteran's contradictory 
statements concerning his PTSD symptoms 
and occupational and social history, 
including the October 2008 VA examination 
report, the May 2008 Vet Center 
evaluation, and the August 2004 VA 
examination report.  

4.  Schedule the Veteran for appropriate 
VA examination to determine the current 
nature and severity of his service-
connected PTSD.  The claims folder must be 
made available to the examiner for review.  
Based on the results of the Veteran's 
examination and a review of the claims 
file, the examiner should be asked to 
determine whether the Veteran's service-
connected PTSD is manifested by: 
occupational and social impairment with 
reduced reliability and productivity; 
occupational and social impairment with 
deficiencies in most areas; or total 
occupational and social impairment.

The examiner is advised to review and 
comment on the Veteran's contradictory 
statements concerning his PTSD symptoms 
and occupational and social history, 
including the October 2008 VA examination 
report, the May 2008 Vet Center 
evaluation, and the August 2004 VA 
examination report.

5. Thereafter, readjudicate the claim for 
an initial rating greater than 30 percent 
for PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

